UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7169


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN MAURICE LINDER, a/k/a Killer Kev,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:02-cr-00037-RLV-5)


Submitted:   November 9, 2012             Decided:   November 28, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Maurice Linder, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Michael E. Savage, Assistant United States Attorney, Thomas A.
O’Malley, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin     Maurice          Linder       appeals     the    district       court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).                   Although the district court granted

Linder’s motion, the court did not reduce his sentence to the

full extent he requested.                We have reviewed the record and find

no   reversible       error.            The    district      court      reduced        Linder’s

offense   level      to    34,    which       resulted      in    a    revised    Guidelines

range   of    262-327       months,        after       which     the    court     imposed       a

sentence of 156 months, less than 60% of the low end of the

revised Guidelines range.                 Linder thus received the benefit of

Amendment 750 to the U.S. Sentencing Guidelines Manual, which

implemented     the       Fair    Sentencing         Act.        The   court     was    not    at

liberty to depart below the statutory minimum sentence of ten

years, which still applied in Linder’s case because the Fair

Sentencing Act does not apply to defendants like Linder who were

sentenced    before        the    Act’s       2010     effective       date.       Moreover,

Linder’s ineffective assistance claim is meritless because there

is no right to counsel in a § 3582(c)(2) proceeding.                                     United

States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000).

             Accordingly, we affirm the district court’s judgment.

We   dispense        with        oral     argument          because      the      facts       and

legal contentions          are     adequately          presented       in   the    materials



                                                 2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3